Per Curiam
Appellan therein has filed his motion for extension of time within which to secure copy of certain records of the Marion County Criminal Court, Division One, preparatory to filing a petition for writ of certiorari in this court. It appears from the record that appellant sought his release from custody of the Warden of the Indiana State Prison.
The court is properly advised that appellant herein has been given his final discharge from such custody by the Governor of the State of Indiana. The relief which appellant sought from this court has now been granted, hence the question which he sought to present here is now moot and his petition for extension of time is, therefore, overruled.
Note.—Reported in 157 N. E. 2d 180.